Citation Nr: 0924873	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-22 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran served on active duty from June 2005 to December 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  

Review of a March 2008 VA examination report shows that the 
Veteran had an abnormal autonomic test in 2007, when he was 
found to have postganglionic pseudomotor dysfunction.  The 
Veteran's testimony at his April 2009 Travel Board hearing 
before the undersigned at the RO indicates that he claims 
this condition is related to service.  This matter is 
referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2008).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the matters decided below may be addressed at this 
time, without further remand, because any errors in notice 
are not prejudicial, and because the Veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate these claims.  

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim through a number 
of letters dated between March 2006 and March 2007, as well 
as in the statement of the case and a supplemental statement 
of the case in June 2008.  These documents provided notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain. These 
documents informed the Veteran of the specific rating 
criteria which would provide a basis for a total rating due 
to service-connected disabilities.  

The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated, 
most recently in the June 2008 supplemental statement of the 
case.  While the appellant did not receive full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received for the service connected 
conditions, and the reports of a number of examinations 
relevant to the claim on appeal.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.

II.  Total Disability Rating Based on Individual 
Unemployability Due to Service-Connected Disabilities  (TDIU)

The Veteran claims entitlement to a TDIU rating on the basis 
that as a result of impairment caused by the symptoms of his 
service-connected disabilities, he is unable to follow a 
substantially gainful occupation.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  

For the purposes of establishing whether there is one 
disability ratable at 60 percent, or if more than one 
disability, establishing if there is one disability ratable 
at 40 percent, as pertinent here, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor if applicable, (2) 
disabilities resulting from a common etiology or a single 
accident, or (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, etcetera.  Id.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the Veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).


Service connection is currently in effect for the following 
disabilities: 

(1) depression to include psychological factors related 
to a medical condition, currently rated as 30 percent 
disabling; 

(2) myofascial pain of the right foot to include 
hammertoes and Achilles tendonitis, currently rated as 
20 percent disabling;

(3) lumbar muscle strain, currently rated as 10 percent 
disabling;

(4) cervical strain, currently rated as 20 percent 
disabling;

(5)  myofascial pain of the left foot to include 
hammertoes and Achilles tendonitis, currently rated as 
10 percent disabling;

(6)  peripheral neuropathy, left foot, currently rated 
as 10 percent disabling; and

(7)  peripheral neuropathy, right foot, currently rated 
as 10 percent disabling.

After combining these ratings under 38 C.F.R. § 4.25, the 
Veteran does meet the minimum schedular threshold requirement 
(of a combined disability rating of 70 percent or more).  38 
C.F.R. § 4.16(a).  Thus, the Veteran does meet the minimum 
schedular requirements to be considered for a TDIU.  Id.  

Therefore, the remaining question is whether the service-
connected disabilities, in and of themselves, preclude the 
Veteran from securing or following a substantially gainful 
occupation. See 38 C.F.R. § 4.16(a).  

Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Although neither 
the United States Code nor the Code of Federal Regulations 
offers a definition of "substantially gainful employment," VA 
Adjudication Procedure Manual, M21- 1, Part VI, para. 
7.09(a)(7) defines that term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the Veteran resides."  Further, marginal employment, 
defined as an amount of earned annual income that does not 
exceed the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 
(2000).
  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough for a 
grant of a TDIU.  In itself, a disability rating is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  But the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Id.  If he is not so capable, then a grant of TDIU is 
warranted; not otherwise.

In the Veteran's May 2004 Application for Increased 
Compensation Based on Unemployability (claim for TDIU), he 
indicated that he was prevented from securing or following 
any substantially gainful occupation primarily due to his 
service-connected foot disabilities, which he identified as 
"foot injury".  He reported that he completed four years of 
high school education.  

He reported that he last worked full-time in 2005; his 
disability affected his full-time employment starting in July 
2005 and he became too disabled to work in December 2005.  
The most he ever earned in one year was $32,000, which he 
earned in 2005.

The Board has reviewed and considered all of the medical 
evidence on file, which includes the reports of VA treatment 
records and reports of VA examinations.  A summary of VA 
treatment and examination findings and/or opinions material 
to the claim on appeal are discussed below.

The report of an April 2006 VA general medical examination 
shows that the examiner made a functional assessment that the 
Veteran was independent with bathing and dressing himself and 
caring for his five-year old son.  The Veteran did all the 
cooking, cleaning and grocery shopping.  He was able to 
drive.  He reported that he used a rail to climb stairs to 
the bedrooms.  On psychiatric examination the Veteran was 
feeling depressed because he was unable to do activities with 
his son due to his foot condition.  He reported symptoms 
including decreased motivation.  

On physical examination the Veteran was able to ambulate in 
the examination room without shoes, but he was protective of 
his feet.  After the remainder of the general physical 
examination, the report concluded with a diagnosis of (1) 
peripheral neuropathy of both feet by examination; (2) 
Achilles tendonitis, right ; (3) hammertoe deformities, 
bilateral; (4) myofascial pain of both feet; and (5) 
cervical/lumbar muscle strain, as likely as not related to 
muscle tension.

The report of an April 2006 VA examination for mental 
disorders shows that the examiner recorded the Veteran's 
personal and occupational history, and his military service.  
The Veteran reported that he had performed no gainful 
employment since service; and that he submitted 60 to 80 
applications for employment. He was currently receiving 
unemployment benefits and was required to make job 
applications.  The Veteran reported complaints of not being 
motivated, not wanting to deal with people, and not having a 
desire to do anything.  He reported feeling emotional and 
having uncontrolled crying on occasion, and feeling worthless 
as a parent.  After the examination the diagnostic impression 
on Axis I, was depression not otherwise specified; and the 
report recorded a current global assessment of functioning 
(GAF) score of 65.

The report of a June 2006 VA examination of the feet is an 
addendum to the April 2006 VA general examination.  In that 
addendum, the examiner from the previous examination opined 
that with proper analgesic treatment of pain, podiatry visit, 
and mental health counseling, the Veteran could perform 
sedentary work without problem.  She further opined that the 
peripheral neuropathy of the feet due to pressure boots, 
could very well subside in time.  She also opined that the 
cervical and lumbar strain would not limit the Veteran's 
ability to perform sedentary work or light physical labor.  

The examiner noted that during the interview the Veteran had 
reported being independent with all activities of daily 
living, noting that the Veteran's instrumental activities of 
daily living included grocery shopping, cooking, cleaning, 
etcetera for him and his five-year old son.  The examiner 
opined that the Veteran was not cognitively impaired, but his 
anger, anxiety and depression seemed to strongly influence 
most of his physical issues. 

The report of an April 2007 VA examination for mental 
disorders shows that the Veteran reported he had not worked 
since his last VA examination.  On examination, the Veteran 
was cooperative, and with good grooming and casual but clean 
and neat clothing.  Eye contact was good, and facial 
expression was animated.  Speech rate was normal but content 
was somewhat circumstantial and tangential.  The Veteran's 
affect was appropriate and the range of affect was 
constricted to broad.  

The Veteran was alert and oriented.  His thought was 
coherent, relevant, logical, and goal oriented.  There was no 
evidence of psychotic thought processes.  Memory was 
adequate.  He denied having problems with concentration 
except during headache.  His fund of general information, 
formal social judgment, and abstract thinking were good.  His 
intellectual functioning was estimated to be average.  His 
insight was fair and reliability seemed adequate.  The 
Veteran showed symptoms of depression.  

Regarding employment, the examiner opined the following.  The 
low mood and anger management problems would have a moderate 
negative effect on reliability and productivity in 
competitive employment.  Severe headaches would impact 
negatively on his ability to concentrate and follow 
instructions, but his depression would not so impact these 
abilities.  The examiner opined that the Veteran's service-
connected disabilities would impose moderate work 
restrictions.  The examination report concluded with a GAF 
score of 55.

The report of an April 2007 VA examination for feet and spine 
shows that on examination of the feet, the examiner found no 
swelling redness or discoloration; the toes and ankles had 
full range of motion without pain; and there was tenderness 
to palpation especially of the right foot over the dorsum.  
Reflexes were normal.  The examiner noted that monofilament 
testing subjectively was diminished for the toes, but that 
EMG nerve conduction studies had been normal.  Though the 
Veteran was sitting in a wheel chair he was able to ambulate 
across the room with a postured gait.  X-rays were normal, 
and there was no edema or instability.  The concluding 
impression was that there was no clinical evidence for 
peripheral neuropathy of the feet; and there was myofascial 
pain syndrome of the feet bilaterally with hammertoes, but no 
demonstrable tendinitis at this time, which was likely 
secondary to depression.

On examination of the lumbar and cervical spine muscle strain 
disabilities, there had been no bowel or bladder incontinence 
issues.  X-ray examination of both regions had been 
consistently normal.  There was no radiation of pain.  

The lumbar spine could flex to 70 degrees, side bend to 15 
degrees, rotate to 20 degrees, and extend to 10 degrees with 
pain at the extremes of range of motion on repetition with 
fair strength and endurance, and no spasm or incoordination.  
Neurologic examination of the lower extremities was normal.  

The cervical strain did not interfere with activities of 
daily living.  There was pain on touching over the area.  
Flexion was to 45 degrees, extension to 30 degrees, right and 
left lateral flexion to 30 degrees, left and right rotation 
to 35 degrees, with subjective pain at the extremes of range 
of motion on repetition with fair strength and endurance and 
no spasm or incoordination.  

After examination of the cervical and lumbar spine strain 
disabilities, the impressions were: low back strain secondary 
to bilateral myofascial foot pain syndrome and depression; 
and neck strain secondary to myofascial bilateral foot pain 
syndrome and depression; neurological examination was normal.

The report of a March 2008 VA examination of the feet shows 
that the Veteran continued to complain of pain in his feet.  
Hammertoes were still present.  The Veteran was not currently 
receiving any treatment for his feet, and did not have any 
special shoes or inserts.  He reported having discomfort with 
putting on his shoes.  

The examiner noted that the Veteran was diagnosed with a 
brain tumor in 2006 for which he underwent brain surgery in 
October 2006.  He had previously been taking classes after 
service, but stopped due to his brain surgery and had not 
resumed classes since then.

The examiner stated that the Veteran was able to put his 
shoes on and off, but occasionally received help.  He was 
able to walk around the house, and to chase after his 14 
month old child.  He does not use a cane or walker in the 
house.  He was able to walk two blocks and used a scooter for 
longer distances.  

On examination the Veteran was able to stand and walk, and 
take independent steps without evidence of weakness or marked 
asymmetry in his gait.  He did report discomfort with 
walking.  The Veteran was able to walk a few steps in the 
hallway without assistance, and he held onto the side rail 
when walking.  He could come up on his feet and toes.  There 
was no redness or discoloration, or evidence of swelling.  
There was tenderness.  Pulses were intact, and feet were 
flexible.  Sensory testing revealed subjective patchy loss of 
sensation.  Proprioception was relatively preserved.  There 
were no flares noted on examination.   

There was no finding of peripheral neuropathy on three 
previous EMG tests.  Other diagnostic tests-bone scans and 
X-rays-were essentially normal.  The report concluded with 
diagnoses of myofascial pain syndrome of both feet with 
hammertoes; no evidence of peripheral neuropathy based on 
three EMG studies; and autonomic dysfunction.  The examiner 
opined that the autonomic dysfunction was not related to the 
service-connected foot conditions.  The Veteran also opined 
that based on the Veteran's service-connected condition in 
his feet, he should be able to engage in at least a sedentary 
occupation on a full-time basis.

During the Veteran's April 2009 Travel Board hearing, his 
testimony indicated that he had applied for Social Security 
Administration (SSA) benefits based on disability but had 
been denied benefits.  Notably, in a March 2007 reply to a VA 
request for information on this matter, SSA notified VA that 
the Veteran was not entitled to SSA disability benefits.  

On review of the medical evidence pertaining to the Veteran's 
service-connected disabilities, the lumbar and cervical 
strains have not been shown to be of any significant 
impairment, and the Veteran has not made any claim in that 
regard.  Regarding the other disabilities-bilateral foot 
myofascial pain and peripheral neuropathy disabilities, and 
depression disability-as reflected by findings and comments 
contained in the VA examination reports discussed above, 
these conditions have not been shown to result in an 
inability to work.  

Notably, with respect to the depression, the VA examination 
findings included GAF scores of 55 and 65, indicating at 
worst, moderate symptom or moderate difficulty in 
occupational functioning.  See Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV).  This level of severity is 
not suggestive of impairment resulting in "sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  

In statements of November 2006 and February 2007, a VA 
counseling psychologist made a finding regarding the medical 
feasibility of the Veteran participating in a vocational 
rehabilitation program.  She concluded that such 
participation was infeasible due to current ongoing treatment 
for the Veteran's service-connected and non-service-connected 
conditions.  This decision was not, however, made on a basis 
that the Veteran was unable to maintain substantially gainful 
employment; rather it was because the Veteran was then 
currently so involved with his participation in medical and 
psychiatric care that he was not ready at that time to 
participate in any plan of services offered by the Vocational 
Rehabilitation Division.  

The service-connected disabilities were all evaluated by the 
RO in rating decisions in June 2006 and/or January 2007.  The 
evaluations assigned or continued in those decisions signify 
varying levels of impairment and impact on the ability to 
work.    The Veteran did not appeal any of these RO 
determinations, and he has not later raised a claim that an 
increased disability rating is warranted for any.  Nor on 
review does the evidence on file show this, or show that any 
of these disabilities impact the Veteran's ability to work so 
significantly as to warrant a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  

Moreover, the Veteran has other disorders for which service 
connection status is not in effect.  These include a 
residuals of a brain cyst removed by surgery, hydrocephalus, 
reflex sympathetic dystrophy, hypertriglyceridemia, and 
obesity, which are shown in various problem lists contained 
in VA treatment records in recent years.  None of the effects 
of these conditions may be considered in determining whether 
a grant may be made in this claim on appeal.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

In sum, the evidence does not show that the Veteran is 
incapable of performing the physical and mental acts required 
by employment due to his service-connected disabilities.  On 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show-even when 
considering the limitations and exacerbations due to the 
Veteran's service-connected disabilities-that some factor 
exists that takes this Veteran's case outside the realm of 
the usual so as to render impracticable his schedular 
ratings.

On this point, the schedular rating criteria are not 
inadequate to rate the Veteran's service-connected 
disabilities, as each is rated below the maximum allowable 
under the relevant diagnostic codes.  See 38 C.F.R. Part 
4, Diagnostic Codes 5237, 5284, 8521, 9327-9434.  While the 
evidence may show that the service-connected bilateral foot 
and psychiatric disabilities in combination might limit the 
Veteran to some extent to sedentary employment, this is 
insufficient by itself to show that service-connected 
disability precludes sedentary employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability rating.  
See Van Hoose, supra.  The preponderance of the evidence is 
against the claim that the Veteran is currently precluded 
from engaging in substantial gainful employment by reason of 
his service-connected disabilities.  A total rating based on 
individual unemployability is limited to consideration of 
service-connected disabilities.  For the reasons set forth 
above, the Veteran's service-connected disabilities simply 
have not been shown to result in total disability.  
Entitlement to TDIU is thus not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


